 CONSOLIDATION COAL COMPANY541Consolidation Coal Company and United MineWorkers of America. Case 14-CA-14626June 12, 1981DECISION AND ORDERUpon a charge filed on January 21, 1981, byUnited Mine Workers of America, herein calledthe Union, and duly served on Consolidation CoalCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 14, issued a com-plaint on February 5, 1981, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December 3,1980, following Board elections in Cases 14-RC-9251, 14-RC-9252, and 14-RC-9253, the Unionwas duly certified as the exclusive collective-bar-gaining representative of Respondent's employeesin each of the separate units found appropriate;'and that, commencing on or about December 30,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. Subsequently,Respondent timely filed an answer and an amendedanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On February 25, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 10,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:I Official notice is taken of the record in the representation proceed-ings, Cases 14-RC-9251. 14-RC-9252, and 14-RC-9253, as the term"record" is defined in Secs. 102.68 and 102.69(g) of the Board's Rulesand Regulations, Series 8, as amended See LT' Electrosystems, Inc., 166NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir. 1968); Golden Age Bever-age Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26 (5th Cir 1969): Inter-type Co. v. Penello, 269 FSupp. 573 (D.C.Va 1967); Follett Corp.. 164NLRB 378 (1967), enfd 397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of theNLRA, as amended.256 NLRB No. 93Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent attacks thevalidity of the Union's certifications by denying theappropriateness of the certified units. Respondentalso asserts that the complaint should be dismissedas a matter of policy because the Union seeks rec-ognition in units in which the Union had contrac-tually agreed not to do so. The General Counselargues that all material issues have previously beendecided. We agree with the General Counsel.A review of the record herein, including therecord in consolidated Cases 14-RC-9251, 14-RC-9252, and 14-RC-9253, reveals that, on October15, 1980, the Regional Director for Region 14issued a Decision and Direction of Elections, inwhich he found appropriate separate units of ware-house employees at each of three mines operatedby Respondent in the State of Illinois. In so find-ing, the Regional Director rejected Respondent'scontentions that (1) the only appropriate unitwould be an employerwide unit of all its ware-house employees, and (2) that the Union agreed inthe National Bituminous Coal Wage Agreement of1978, to which the Union and Respondent are par-ties, not to seek to represent its warehouse employ-ees in issue. Thereafter, Respondent filed a timelyrequest for review.On November 13, 1980, separate elections wereheld in each of the units found appropriate and theballots were impounded in each. On November 24,1980, the Board denied Respondent's request forreview. Accordingly, 2 days later, all impoundedballots were opened and counted. The tallies ofballots showed that, of approximately four eligiblevoters in Case 14-RC-9251, three cast valid ballotsin favor of, and one against, the Union; that, of ap-proximately five eligible voters in Case 14-RC-9252, four cast valid ballots for, and one against,the Union; and that, of approximately five eligiblevoters in Case 14-RC-9253, five cast valid ballotsfor, and none against, the Union. Respondent filedtimely objections to the elections raising, inter alia,the same contentions that had been rejected by theRegional Director in his Decision and Direction ofElections. Following an investigation, the RegionalDirector issued a Supplemental Decision and Certi-fications of Representative overruling the objec-tions and certifying the Union as representative ineach of the three units. Thereafter, Respondentfiled a timely request for review, which the Boarddenied on January 16, 1981.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al- 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTConsolidation Coal Company, a Delaware cor-poration, maintaining mine facilities in the State ofIllinois, is engaged in the mining and nonretail saleof coal. Respondent's mine facilities, Burning StarMine No. 3, Sparta, Illinois; Burning Star Mine No.4, Cutler, Illinois; and Burning Star Mine No. 5,DeSoto, Illinois, are the only facilities involved inthis proceeding. During the 12-month periodending January 31, 1981, a representative period,Respondent sold and shipped, or caused to beshipped, goods valued in excess of $50,000, ofwhich goods valued in excess of $50,000 wereshipped from Respondents Sparta, Cutler, andDeSoto, Illinois, facilities directly to points locatedoutside the State of Illinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute separate units appropriate for collective-bar-2 See Pittsburgh Plate Glass Co. v. N.L.R.B.. 313 US. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).gaining purposes within the meaning of Section9(b) of the Act:All warehouse employees employed at Re-spondent's Burning Star Mine No. 3 in Sparta,Illinois, excluding office clerical and profes-sional employees, warehouse managers, guardsand supervisors as defined in the Act.All warehouse employees employed at Re-spondent's Burning Star Mine No. 4 in Cutler,Illinois, excluding office clerical and profes-sional employees, warehouse managers, guardsand supervisors as defined in the Act.All warehouse employees employed at Re-spondent's Burning Star Mine No. 5 inDeSoto, Illinois, excluding office clerical andprofessional employees, warehouse managers,guards and supervisors as defined in the Act.2. The certificationOn November 13, 1980, a majority of the em-ployees of Respondent in said separate units, insecret-ballot elections conducted under the supervi-sion of the Regional Director for Region 14, desig-nated the Union as their representative for the pur-pose of collective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said sep-arate units on December 3, 1980, and the Unioncontinues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 30, 1980,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 30, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said separate units.Accordingly, we find that Respondent has, sinceDecember 30, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in theseparate appropriate units, and that, by such refus-al, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act. CONSOLIDATION COAL COMPANY543IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe separate appropriate units and, if an under-standing is reached, embody such understanding insigned agreements.In order to insure that the employees in the sepa-rate appropriate units will be accorded the servicesof their selected bargaining agent for the periodprovided by law, we shall construe the initialperiod of certification as beginning on the date Re-spondent commences to bargain in good faith withthe Union as the recognized bargaining representa-tive in the separate appropriate units. See Mar-JacPoultry Company, Inc., 136 NLRB 785 (1962); Com-merce Company d/b/a Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964),cert. denied 379 U.S. 817; Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Consolidated Coal Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. United Mine Workers of America is a labororganization within the meaning of Section 2(5) ofthe Act.3. All warehouse employees employed at Re-spondent's Burning Star Mine No. 3 in Sparta, Illi-nois, excluding office clerical and professional em-ployees, warehouse managers, guards and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. All warehouse employees employed at Re-spondent's Burning Star Mine No. 4 in Cutler, Illi-nois, excluding office clerical and professional em-ployees, warehouse managers, guards and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5. All warehouse employees employed at Re-spondent's Burning Star Mine No. 5 DeSoto, Illi-nois, excluding office clerical and professional em-ployees, warehouse managers, guards and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.6. Since December 3, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid separate appropriate units for the purposeof collective bargaining within the meaning of Sec-tion 9(a) of the Act.7. By refusing on or about December 30, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the separate appropriate units,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.8. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.9. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Consolidation Coal Company, Sparta, Cutler, andDeSoto, Illinois, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Mine Work-ers of America as the exclusive bargaining repre-sentative of its employees in each of the followingseparate appropriate units:All warehouse employees employed at Re-spondent's Burning Star Mine No. 3 in Sparta,Illinois, excluding office clerical and profes-sional employees, warehouse managers, guardsand supervisors as defined in the Act. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll warehouse employees employed at Re-spondent's Burning Star Mine No. 4 in Cutler,Illinois, excluding office clerical and profes-sional employees, warehouse managers, guardsand supervisors as defined in the Act.All warehouse employees employed at Re-spondent's Burning Star Mine No. 5 inDeSoto, Illinois, excluding office clerical andprofessional employees, warehouse managers,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid separate appropri-ate units with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in signed agreements.(b) Post at its Sparta, Cutler, and DeSoto, Illi-nois, facilities copies of the attached notice marked"Appendix."3Copies of said notice, on forms pro-vided by the Regional Director for Region 14,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Mine Workers of America as theexclusive representative of the employees inthe separate bargaining units described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the separate bar-gaining units described below, with respect torates of pay, wages, hours, and other termsand conditions of employment, and, if an un-derstanding is reached, embody such under-standing in signed agreements. The bargainingunits are:All warehouse employees employed at ourBurning Star Mine No. 3 in Sparta, Illinois,excluding office clerical and professionalemployees, warehouse managers, guards andsupervisors as defined in the Act.All warehouse employees employed at ourBurning Star Mine No. 4 in Cutler, Illinois,excluding office clerical and professionalemployees, warehouse managers, guards andsupervisors as defined in the Act.All warehouse employees employed at ourBurning Star Mine No. 5 in DeSoto, Illinois,excluding office clerical and professionalemployees, warehouse managers, guards andsupervisors as defined in the Act.CONSOLIDATION COAL COMPANY